 372DECISIONS OF NATIONAL LABORRELATIONS BOARDGeneral Electric Company(Coshocton,Ohio Plant)andUnited Steelworkers of America,AFL-CIO.Case 8-CA-5834September27, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYOn May 25, 1971, Trial Examiner Fannie M. Boylsissued her Decision in the above-entitled case, findingthat the Respondent had not engaged in certain unfairlabor practices alleged in the complaint, as set forth inthe attached Trial Examiner's Decision. Thereafter,theGeneral Counsel and the Charging Party filedtimely exceptions to the Trial Examiner's Decisionand supporting briefs and the Respondent filed a briefin support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Trial Examiner: This case, initiated bya charge filed on April 24, 1970, and a complaint issued onAugust 19, 1970, was tried before me in Coshocton, Ohio,on January 20, 1971. The complaint alleged and Respon-dent's answer denied that Respondent had violated Section8(a)(1) of the Act by laying off eight unrepresented officeclerical employees during the course of a strike called bythe Union representing a production and maintenance unitof Respondent's employees because such office clericalemployees refused to perform work normally done by theIOn motion of the General Counsel during the course of the hearing,the complaint was amended to delete from the complaint the name of onestriking employees.] Subsequent to the hearing the GeneralCounsel, the Charging Party, and Respondent filed helpfulbeefs.Upon the entire record in this case and from myobservation of the witnesses, and after carefully consideringthe briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a New York corporation having plants invarious states of the United States, including one inCoshocton, Ohio, which is the only plant here involved. AtitsCoshocton plant Respondent manufactures plasticlaminates and in connection therewith it annually shipsproducts valued in excess of $50,000 from its plant directlyto points located outside the State of Ohio. On the basis ofthese admitted facts, I find that Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.ii.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO,the Charg-ing Party herein,is admittedly a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICE ALLEGEDA.IssuePresentedThe sole issue here involved is whether an employer maylawfully lay off nonunit unrepresented employees for theperiod of an economic strike by represented employeesbecause the nonunit employees refuse to perform worknormally performed by the striking employees.B.The Evidentiary FactsInOctober 1969 Respondent employed approximately1,225 people,ofwhom about 846 were production andmaintenance employees representedby UnitedSteelwork-ers of America,AFL-CIO, Local 4377,herein called theUnion.Two employees were represented by InternationalAssociation of Machinists and Aerospace Workers, LocalLodge 1437,and three employees were represented byInternationalUnionof Operating Engineers Local UnionNo. 89. The remainder of the 1,225 were supervisory,managerial,marketing,and office clerical personnel andwere unrepresented.About70 or 71 of this unrepresentedgroup consisted of office clerical employees-the categoryof employees here in issue.In anticipation of a long strike by the Union because ofinability to reach agreement on the terms of a unioncontract to succeed the one expiring on October 26, 1969,the office clerical employeeswereinformed by manage-ment,in group meetings of the employees as well as by aletter dated October 24, 1969,that Respondent intended tooperate its plant during the strike and that each employeewould be expected to perform whatever work to which hemight be assigned.of these employees, Reta Chapman No evidence was adduced with respectto this employee and the motionto amend was granted193 NLRB No. 56 GENERAL ELECTRIC COMPANYThe anticipated strike was called on October 24, 1970, asthe result of exhausted grievances and continued after theexpirationof the bargaining agreement until a newagreement was reached on February 4, 1970.Management officials had determined to continueoperating to the extent that it was possible during the strikein order to minimize the long-term loss of customers and toprovide as much work as possible for the nonunitpersonnel,most of whose work would necessarily diminishor disappear with a continuing lack of production work. Toaccomplish these ends,itwas decided that the supervisoryand management personnel,the salesmen,and the officeclerical employees would have to participate to some extentin getting out production.Management representatives believed that office clericalemployees in general would prefer not to perform theproductionwork of the strikers either because of areluctance to hurt the strikers'cause or because theyconsidered production work a less agreeable type of workthan office clerical work.Management believed that amorale problem would arise if some but not all of the officeclerical employees were required to do strike-bound work.Itwas accordingly decided that work schedules would bemade up,providing that each office clerical employee takeher turn at production work at some time during the strike.The workof some of the office clerical employees wasclosely related to production work and was quickly affectedby the curtailment of production.Some of the officeclericals,however,(including three-Bantum,Sees, andGross-named in the complaint)could have kept busythroughout the strike performing solely their own regulartype of work.Management,nevertheless,decided that itwould be more fair to the office clerical employees as agroup and improve their morale if all had to take their turnat production work.Respondent'spositionwas explained to each of theapproximately 70 office clericals before she was actuallyassigned to production work.Each was told that workschedules would be prepared,indicating as to each whenshe would be expected to come to work dressed forproduction work.Some were scheduled to do productionwork soon after the strike started and others not for severalweeks thereafter.Each of the seven office clericals here in issue voiced anobjection to performing production work.Janice Bantumexplained that her husband was in the bargaining unit andshe did not think it was fair for her to do production workwhile he was on the picket line.Sylvia Sees,after talking toher husband about the matter,told her supervisor that bothshe and her husband felt that she should not do theproduction work and she refused to do it.VirgieHolderrefused to do the production work because she "was insympathy with the hourly workers" and "didn'twant to dothis strike-bound work."Evelyn Vickers,in explaining herrefusal to do production work,told her supervisor: "Myhusband didn't want me to and that also I worked with theproduction workers and I wouldn't feel right going in andpossibly doing their work and having to face them"BonnieBryantrefused to do production work,as she informed hersupervisor,because her husband was a union member and2With respect to Bryant,Respondent contended that she was only a373would be on the picketline.PaulineGrosswas in the groupof 17 accounting department employees to whom hersupervisor explained Respondent's plan to operate duringthe strike and when he asked the group if anyone thenpresentwould not want to work"in the plant" (asdistinguished from the office)after the strike commenced,she replied,"Ibelieve I won't be working in the plant" andshe thereafter adhered to her determination when assignedto production work.Itwas stipulated at the hearing thatanother employee,June Cramer,ifcalled,would testifysubstantially as the other employees mentioned above(except Bryant)with respect to the circumstances of herlayoff following her refusal to do production work.2When the turn of each of the seven employees forperforming production work was reached on Respondent'swork schedules and each refused to do that type of work,she was laid off for the duration of the strike.Each appearsto have been willing to perform whatever office clericalwork might become available for her but Respondent wasunwilling to have her continue to do that work unless shealso performed the production work allotted to her. At theconclusion of the strike all of them returned to their officeclericalwork except Sylvia Sees, who had obtained otheremployment during the strike and did not wish to return,and Bonnie Bryant,the temporary employee whoseemployment by Respondent had terminated during thestrike.C.Analysisand ConclusionsThe answer to the question here posed requires abalancing of the conflicting rights of the employer to carryon his business during the course of an economic strike andthe rights of employees outside the striking umt to refrainfrom performing the strikers' work.Ihave no doubt that a refusal by employees to performstrikers'work,like a refusal to cross a picket line in theperformance of their jobs, "is literally for `mutual aid orprotection,'as well as to assist a labor organization withinthemeaning of Section7."Redwing Carriers,Inc.,137NLRB 1545, modifying 130 NLRB 1208, affd.sub nom.Teamsters, etc., Local Union No. 79 v. N.L.R.B.,325 F.2d1011 (C.A.D.C.), cert. denied 377 U.S. 905;SouthernGreyhound Lines,169 NLRB 627, enfd. 426 F.2d 1299 (C.A.5).Their employer may not,therefore,punish or retaliateagainst them for refusing to do the strikers' work.The employer,on the other hand,has a right to attemptto carry onhis business in the face of a strike and mayemploy anyone he can obtain to perform the strikers' work.It seems clear from the record that Respondent's decisionto rotate all office clerical employees between office clericalduties and production work was motivated by legitimatebusiness considerations and I find no basis for inferringthat it layoff for the duration of the strike of all officeclerical employees who refused, when their turn came, toperform strikers' work was motivatedby anydesire topunish or retaliate against employees who evinced sympa-thy for the strikers'cause.Respondent did not discharge thenoncooperating office clericals as the employer did inCooperThermometer,154 NLRB 502; nor did it layoff thetemporary employee and that her work was completed dunng the strike 374DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees for a period beyond the duration of the strike, asthe employer did inMontana-Dakota Utilities Co.,189NLRB No. I11. It merely treated them as sympathy stnkerswho by their own choice elected to stay away from work forthe duration of the strike rather than assist Respondent inperforming whatever duties might be assigned to them inorder to minimize the effect of the strike on Respondent'sbusiness.The General Counsel points out that there was someofficeclericalwork available for each of the sevencomplainants subsequent to their layoff and that three ofthem, if their type of work had not been divided betweenthe office clericals, could have kept busy at their own workthroughout the strike. He argues that Respondent could notlawfully refuse to permit these employees to perform suchwork if and when it became available dunng the strike.Respondent states, on the other hand, that the performanceof production work made more clerical work available andthat but for its efforts to keep production going in themanner itdid, some types of clerical work would have driedup immediately and other types would have beensubstantially reduced during the strike, making it impossi-ble for Respondent to furnish the amount of office clericalwork it did provide during the strike. It argues that it was areasonablebusiness judgment by Respondent's manage-ment that any attempt to favor some employees bypermitting them to restrict their work solely to officeclerical dutiesand avoid production work would necessari-ly cause discontent, claims of unfairness, loss of morale,and perhaps eventually loss of production through theaccumulationof similar requests by other office clericalemployees.Ifind that Respondent, in dividing the office clericalwork insofar as practicable among all the office clericalemployees who were willing to take their turn at assistingwith production work, was acting in the interest ofpreserving the efficient operation of its business during thestrikeand that there were "legitimate and substantialbusinessjustifications" for its action, which were para-mount in importance to any possible restraining effect suchactionmay have had on the exercise by office clericalemployees of their Section 7 rights. Cf.N.L.R.B. v. GreatDane Trailers,388 U.S. 26, 34. Those office clericals whorefused to do the work assigned to them, like employeeswho refuse to cross a picket line to work, were placingthemselvesin the position of sympathy strikers and wereentitled to no more protection than the strikers themselves.N.L.R.B. v. Southern GreyhoundLines, 426 F.2d 1299, 1301(C.A. 5);G & H Towing Company,168 NLRB 589, 600;Gardner-Denver Company,58 NLRB 81, 82-83.Although the precise question here in issue was notbefore the Board inThe Cooper Thermometer Company,154NLRB 502, the Board there indicated that it would reachthe conclusion I have reached herein if faced withsubstantially the same factual situation. In theCoopercasean office clerical employee, who normally worked acrossthe street from production workers of her employer, wasdischarged because she refused to cross the picket line ofthe striking production workers to perform productionwork. The Board found that the discharge of the clericalemployee, Kraucalis, for refusing to do the productionwork and the refusal to take her back at the conclusion ofthe strike despite the fact that no replacement had beenobtained for her during the strike, was a violation of Section8(a)(1) of the statute. The Board added, however:We do not mean tointimateby what has been saidabove that the Respondent was obliged to retainKraucalis in a pay status notwithstanding her refusal toperform the production work it chose to assign to her. Ifin the circumstances the Respondent did not wish tocontinue Kraucalis during the period of the stnke in anexclusively clerical position, or to lay her off if the striketemporarily eliminated the need for her clerical services,itwas free to treat her as a stnker-a status which inlegal effect,we find, she, herself, assumed when sherefused to comply with the Respondent's instruction tocross the picket line to do strikers' work. But theRespondent could not, we hold, punish her forexercising her statutory rights by permanently severingher employment.The General Counsel in his brief points out certain factualdistinctions between this case and theCoopercase on thebasis of which he argues that the dictum inCooperisinapplicable to the present situation. Although I believe thedistinctionsarewithout legal significance, Iwouldnevertheless reach the same conclusion I have reached inthis case independently of the above-quoted rationale inCooper.CONCLUSION OF LAWOn the basis of the facts set forth above and the entirerecord, I find that Respondent did not violate Section8(a)(1) of the Act in laying off for the duration of the strikethose office clerical employees who refused to perform thestnkers'work which was assigned to them. There isaccordingly issued the following recommended:ORDERIt is hereby ordered that the complaint herein be, and ithereby is, dismissed.